DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021 and 9/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps regarding verifying a customer’s age and confirming a store member’s age in a same embodiment must be shown or the feature(s) canceled from the claim(s) (claims 6 and 13).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOBILE REGISTRATION TERMINAL AND METHOD FOR AN AGE-RESTRICTED COMMODITY
Claim Objections
Claims 2-4, 9-11, 19 and 20 are objected to because of the following informalities:  
In claims 2 and 9, the “and/or” limitation is problematic since it is not certain whether both limitations, or one, or the other limitation, are part of the claimed combination.  For purposes of examination, the examiner has taken the "and/or" limitation to be in the alternative, i.e. "or".
Claims 3, 10 and 19 recites “is input”.  It appears the language should recite “is inputted”.
Claims 4, 11 and 20 recite “is not input”.  It appears the language should recite “is not inputted”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 recites “a clerk of the store”, and further recites in lines 17-18 “a clerk of the store”  in line 20 “a clerk through the scanner”.  It is unclear if “a clerk” in lines 17-18 and 20 are the same as, or different, than that in line 6.  If these recitations of “a clerk” are the same as that in line 6, proper antecedent basis is needed.  If these recitations of “a clerk” are different than that in claim 6, then the claim language needs to better differentiate the various clerks, e.g. another clerk, a second clerk, etc.  Please clarify.
Claim 6, 7, 13 and 14 recite “a store member” (claims 6 and 13) and “the store member” (claims 7 and 14).  It is unclear if the store member is different than the customer of claim 1 since claim 6 and 13 recites determine whether an age of the store member has been confirmed. More specifically, is both a customer age verified in addition to confirming a store member’s age when the commodity is determined to be an age-restricted commodity, as required by claim 6?  Since claim 1 requires verifying a customer’s age if the commodity is an age-restricted commodity and claim 6 recites that after determining the commodity is an age-restricted commodity confirming the age of the store member, it appears that for the same commodity, both a store member’s age and a customer’s age are both verified/conformed. Please clarify.
Claims 6 and 13 recite “a clerk of the store”.  It is unclear if this clerk is that same as, or different than that, in claim 1, and if the same, which recitation “a clerk” would refer to since there are three “a clerk” recitations in claim 1.  Please clarify.
Claims 7 and 14 recites “a clerk through the scanner”.  It is unclear if this clerk is that same as, or different than that, in claims 6 and 13 (“a clerk of the store”).  If the same, proper antecedent basis is needed.  If they are different, the claim language needs to better differentiate the clerks.
Claim 8 lines 10-11 recites “a clerk of the store”, and further recites in line 13 “a clerk through the scanner”.  It is unclear if “a clerk of the store” is the same as, or different, than a clerk using the scanner.  If these recitations of “a clerk” are the same, proper antecedent basis is needed.  If these recitations of “a clerk” are different, then the claim language needs to better differentiate the various clerks, e.g. another clerk, a second clerk, etc.  Please clarify.
Claim 15 lines 9-10 recites “a clerk of the store”, and further recites in lines 20-21 “a clerk of the store”  in line 23 “a clerk through the scanner”.  It is unclear if “a clerk” in lines 9-10 and 20 are the same as, or different, than that in lines 9-10.  If these recitations of “a clerk” are the same as that in lines 9-10, proper antecedent basis is needed.  If these recitations of “a clerk” are different than that in claim 6, then the claim language needs to better differentiate the various clerks, e.g. another clerk, a second clerk, etc.  Please clarify.
Claims not specifically addressed are indefinite due to their dependency.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masamichi (WO 2021/066000) discloses a customer needs to perform the age confirmation process once, and can avoid performing the process multiple times for convenience (pg 12).
Akiyama (JP 2020135408) discloses the information about the detected person whose age has been confirmed by the clerk based on the notification transmitted from the determination server 20 to the store terminal 30 is registered in the registrant information DB 206a with the consent of the detected person, and it is possible to avoid multiple age confirmations by the clerk for the detected person. 


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876